Fourth Court of Appeals
                               San Antonio, Texas
                                    March 17, 2020

                                  No. 04-19-00832-CV

        Maryvel SUDAY, Independent Executor to Petitioner, Olga Tamez de Suday,
                                    Appellant

                                           v.

                                 Jesus Lozano SUDAY,
                                        Appellee

                 From the County Court at Law, Val Verde County, Texas
                              Trial Court No. 3,625 CCL
                    The Honorable Stephen B. Ables, Judge Presiding


                                    ORDER
              Counsel for appellant has filed a Motion for Leave to Withdraw. Counsel’s
      motion meets the requirements of Texas Rule of Appellate Procedure 6.5. See TEX. R.
      APP. P. 6.5. We GRANT counsel’s motion to for leave to withdraw.


                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court